         Case 1:21-cv-00532-SAG Document 57 Filed 05/27/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                               *
Bryce Carrasco,
Plaintiff
                                               *
v.                                                             Case No. 1:21-cv-00532-SAG
                                               *
M&T Bank,
Defendant
                                               *
     *    *       *      *      *       *      *       *      *      *       *      *      *


                             Motion for Leave to Amend Complaint
Plaintiff hereby moves the court for leave to amend complaint. A redline of the proposed
changes are attached to the motion along with a clean version of the amended complaint.


Respectfully,


Bryce Carrasco
